OPINION of the Court, by
Ch. J. Botib.
This was an action brought by Lane and Taylor against Harrison and Owings, upon a joint obligation. Owings appeared ánd pleaded in substance, that he was only the security of Harrison, and that Lane and Taylor had neglected to hring suit until Harrison had become insolvent. To this plea Lane and Taylor demurred, and the demurrer'being sustained and Harrison failing to appear and plead, a joint judgment was taken against Owings and Harrison; from which they have appealed to this court.
We can perceive no principle upon which the matter contained in Owings’s plea can operate to excusé him. Being equally bound with Harrison to pay the money due upon the obligation, it was his duty to have done so, or to have seen that it was done by Harrison, without Suit; and most indubitably that which he was bound to do without suit, he cannot be excused from doing by a delay in bringing the suit.
Judgment affirmed.